Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 7/19/18, is a national stage entry of PCT/IL2017/050079, filed on 1/19/17. PCT/IL2017/050079 claims priority from prov. appl 62281313, filed on 1/21/16. The effective filing and priority date of the claims is 1/21/16.

Status of Claims and Response to Restriction Requirement
Claims 54-65 are pending as of the reply filed on 8/22/21. Claims 1-53 have been canceled. 
Applicant’s election of invention II, claims 64-65, drawn to a pharmaceutical composition comprising a compound of formula (II) in the reply filed on 8/2/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 54-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/21.
Claims 64-65 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites “or at least one of R6 and R7 is different than H”. However, from the description of formula (II) and its variables in the claim, R6 and R7 are not actually part of compounds of formula (II). Variables R6 and R7 don’t appear to be part of the structural formula (II), or part of the other variables as defined. The claim is indefinite, as R6 and R7 are positively recited but these variables don’t appear to be part of compounds of formula (II); the metes and bounds of the claim are thus indefinite. 

Claim 65 recites the limitation of the pharmaceutical composition of claim 64 wherein said compound is selected from a group of compounds, including the one shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim however, because claim 64 recites R2 as a C2-8 alkyl group substituted with –NHR5, wherein R5 is different from H. Claim 64 excludes compounds having an –NH2 substituent on R2, therefore the above shown compound is not included in claim 64. The claim is indefinite as it recites a compound in the composition that is excluded from the independent claim, therefore the metes and bounds of the claim aren’t clear. 
To provide compact prosecution and to search for prior art, claim 65 was examined as if the above shown compound was not excluded from claim 64, i.e., R5 includes H. To overcome this rejection, it is suggested the above shown compound be deleted from the claim, or that R5 be amended to include H.


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2387640 C1 (publ. 4/27/2010). As this publication was published in Russian, an English language translation is provided for discussion. 
The claim is drawn to a pharmaceutical composition comprising a compound of formula (II).
RU ‘640 discloses the synthesis of 1-(aminoalkyl)indolines, and that these compounds are of interest as radioprotectants (see Title & Abstract; p. 2 of 5, para [3]). RU ‘640 discloses the synthesis of the compound shown below (p. 3 of 5, para [17-18]; pp. 3-4 of 5, para [29-31]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Compound 3 as disclosed by RU ‘640 is included within formula (II) of the instant claim defined as follows: R2=n-propyl substituted by –NHR5, wherein R5 is H. As noted in the rejection under 35 USC 112(b), although R5 as recited in claim 64 excludes H, claim 65, which depends from claim 64, includes a compound having R5=H, therefore this claim was examined as R5 including H, to provide compact prosecution. 
Regarding the limitation “A pharmaceutical composition…”, it is noted that the claim only requires the presence of a compound of formula (II) for the pharmaceutical composition. Therefore, as RU ‘640 discloses compound 3 as shown above, the limitation of a pharmaceutical composition comprising a compound of formula (II) is met by RU ‘640, and RU ‘640 anticipates the claim. 


Claim(s) 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et. al., US 20030207915 A1 (publ. 11/6/2003).
Cheng discloses the following compound (para [0460], see compound 21A): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This compound is included within formula (II) defined as follows: R2 is ethyl substituted with –C(O)OCH3. Regarding the limitation “A pharmaceutical composition…”, it is noted that the claim only requires the presence of a compound of formula (II) for the pharmaceutical composition. Therefore, as Cheng discloses compound 21A as shown above, the limitation of a pharmaceutical composition comprising a compound of formula (II) is met by Cheng, and Cheng anticipates the claim.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2387640 C1 (publ. 4/27/2010) as applied to claim 64 as discussed supra, in view of McBride et. al., US 20100292193 A1 (publ. 11/18/2010), and Elder et. al., J. Pharmacy & Pharmacology, vol. 61, pp. 269-278, publ. 2009.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. 
RU ‘640 discloses 1-(3-aminopropyl)indoline of formula (II), shown below (compound 3), and further discloses the compound to have utility as a radioprotectant: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 
RU ‘640 doesn’t teach or suggest the compound as the tosylate, or toluenesulfonic acid salt. 
McBride teaches compounds having utility as radioprotective agents (Title & Abstract; para [0003]). McBride further teaches the radioprotective agents can be in the form of a pharmaceutically acceptable salt which is physiologically tolerable in the target subject (para [0013], [0030]). Toluenesulfonic acid is included as a pharmaceutically acceptable salt (para [0033], [0081]). Pharmaceutical compositions comprising the radioprotective agent and a carrier are also taught, for inhibiting cell or tissue damage from radiation (para [0020]). 
McBride doesn’t exemplify the tosylate salt. 
rd para). Elder further teaches another study demonstrated strong acid salts, such as sulfonic acid salts have higher aqueous solubilities compared to the HCl salt as well as additional advantages (p. 271, right col., full para before end of page). Sulfonic acid salts include the tosylate salt (p. 275, Table 1). Elder further teaches sulfonic acids salts to have a range of useful properties, e.g., improving solubility and crystallization (p. 277, Conclusion para). 
It would have been prima facie obvious before the filing date of the instant claims to have arrived at a pharmaceutical composition comprising the below shown compound as the toluenesulfonic acid salt, in view of the combined teachings of RU ‘640, McBride and Elder: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. RU ‘640 discloses 1-(3-aminopropyl)indoline of formula (II) of the instant claims as a radioprotectant. While RU ‘640 doesn’t teach a pharmaceutical salt of this compound, McBride teaches radioprotective compounds in the form of pharmaceutically acceptable salts and in pharmaceutical compositions with an acceptable carrier, while Elder teaches pharmaceutical salts as a useful approach for optimizing the physicochemical, processing, biopharmaceutical, or therapeutic properties of a compound. Elder further teaches sulfonic acids, including the tosylate salt, to have a range of useful properties, such as improving solubility and crystallization, of compounds. Thus, one of ordinary skill in the art would have found it prima facie obvious to have arrived at a pharmaceutical composition comprising 1-(3-


Information Disclosure Statement
The IDS filed on 8/2/21 has been considered. 

Conclusion
Claims 64-65 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627